                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MAINE

BRIAN B.,                            )
                                     )
             Plaintiff,              )
                                     )
      v.                             )     2:19-cv-00067-JAW
                                     )
ANDREW M. SAUL, Commissioner,        )
Social Security Administration,      )
                                     )
             Defendant.              )

  ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                 MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed September 20, 2019 (ECF No. 26), the Court accepts the

Recommended Decision.

      The Court has reviewed and considered the Magistrate Judge’s

Recommended Decision, together with the entire record; the Court has made a

de novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and the Court concurs with the recommendations of

the United States Magistrate Judge for the reasons set forth in his

Recommended Decision, and determines that no further proceeding is

necessary.
      Accordingly, the Court ORDERS that the Recommended Decision (ECF

No. 26) of the Magistrate Judge is ACCEPTED and AFFIRMS the

Commissioner’s administrative decision.

      SO ORDERED.

                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 20th day of December, 2019




                                    2
